Order entered March 5, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01151-CV

                                BRIAN PLEMONS, Appellant

                                               V.

                     COTTAGES AT HICKORY CROSSING, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04690-D

                                           ORDER
       The clerk’s record in this appeal has not been filed. On December 10, 2018, Dallas

County Clerk John F. Warren filed a copy of a letter sent to appellant informing appellant the

clerk’s record would not be filed until he paid the fee for preparation of the record. Appellant,

however, filed a statement of inability to pay costs on October 2, 2018 in the county court and

nothing before us reflects the county court signed an order requiring him to pay costs.

Accordingly, we ORDER Mr. Warren to file the clerk’s record, without payment of costs, no

later than March 15, 2019. See TEX. R. CIV. P. 145(a).

       We note the reporter’s record has not been filed because appellant has not requested it.

By letter dated December 27, 2018, we cautioned appellant that the appeal would be submitted

without the reporter’s record unless he notified the Court, within ten days, that he had requested
the record. See TEX. R. APP. P. 37.3(c). To date, appellant has not responded. Accordingly, we

ORDER the appeal submitted without the reporter’s record. See id. We further ORDER

appellant to file his brief within thirty days of the filing of the clerk’s record.

           We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren and the

parties.

                                                        /s/     KEN MOLBERG
                                                                JUSTICE